  Case: 4:14-cv-00832-DCN Doc #: 203 Filed: 01/24/19 1 of 3. PageID #: 9431



                         UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION
                                             )
CHRISTOPHER META, On Behalf Of Himself )
And All Others Similarly Situated            )
                                             ) CASE NO. 4:14-CV-0832
                             Plaintiff,      )
                                             )
      vs.                                    ) JUDGE DONALD C. NUGENT
                                             )
TARGET CORPORATION, et al.                   )
                                             )
                             Defendants.     )


                     NOTICE OF WITHDRAWAL AS COUNSEL

        I, Andrew J. Silver, hereby withdraw as counsel on behalf of Plaintiffs and the

 Proposed Class. Hassan A. Zavareei and Jonathan K. Tycko of Tycko and Zavareei LLP and

 Stuart E. Scott, Dennis R. Lansdowne and Kevin C. Hulick of Spangenberg Shibley & Liber

 LLP will continue to represent the Plaintiff in the above-captioned matter.

 Dated: January 24, 2019                     Respectfully submitted,

                                             /s/ Andrew J. Silver
                                             HASSAN A. ZAVAREEI (pro hac vice)
                                             JONATHAN K. TYCKO (pro hac vice)
                                             ANDREW J. SILVER (pro hac vice)
                                             TYCKO & ZAVAREEI LLP
                                             1828 L Street, N.W., Suite 1000
                                             Washington, D.C. 20036
                                             (202) 973-0900
                                             (202) 973-0950 (FAX)
                                             hzavareei@tzlegal.com
                                             jtycko@tzlegal.com
                                             asilver@tzlegal.com

                                             DENNIS R. LANSDOWNE (0026036)
                                             STUART E. SCOTT (0064834)
                                             KEVIN C. HULICK (0093921)
                                             SPANGENBERG SHIBLEY & LIBER LLP
                                             1001 Lakeside Avenue East, Suite 1700
Case: 4:14-cv-00832-DCN Doc #: 203 Filed: 01/24/19 2 of 3. PageID #: 9432



                                   Cleveland, OH 44114
                                   (216) 696-3232
                                   (216) 696-3924 (FAX)
                                   dlansdowne@spanglaw.com
                                   sscott@spanglaw.com
                                   khulick@spanglaw.com

                                   Attorneys for Plaintiff
   Case: 4:14-cv-00832-DCN Doc #: 203 Filed: 01/24/19 3 of 3. PageID #: 9433




                           CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on this 24th day of January 2019, I electronically filed

the foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served

upon counsel of record by, and may be obtained through, the Court CM/ECF Systems.



                                          s/ Andrew J. Silver
                                          Andrew J. Silver
